Citation Nr: 1210211	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-14 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lecia King Wade, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to November 1980 and from November 1990 to July 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War from January 1991 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.  An August 2004 rating decision confirmed and continued the previous denial.

In February 2008 the Veteran withdrew his request for a hearing before a Veterans Law Judge from a traveling section of the Board.

In May 2009 the Board denied the claim for entitlement to service connection for PTSD.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in October 2011 vacated the Board's May 2009 determination and remanded the claim to the Board.

In light of the nature of the claim and the symptomatology described during the course of the claim for service connection for PTSD, the Board has amended that issue as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a review of the record the Board finds that additional development is required prior to adjudicating the Veteran's claim for service connection for PTSD.

The parties to the October 2011 Joint Motion for Remand agreed that the Board's May 2009 decision failed to adequately assess the Veteran's credibility with respect to his reported in-service stressors.  The parties also agreed that remand is appropriate to permit the Board to consider the Veteran's claim under a recently revised regulation, 38 C.F.R. § 3.304(f)(3) (2010). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  75 Fed. Reg. 39,843 (Jul. 13, 2010), codified at 38 C.F.R. § 3.304(f)(3). 

The Veteran claims that he developed PTSD as a result of events during active duty service during the Persian Gulf War.  During the course of his claim, the Veteran described multiple in-service stressors.   

The DD Form 214 and DD Form 215 show the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from January 15, 1991 to June 6, 1991.  He was awarded several medals, including the Southwest Asia Service Medal with three Bronze Service Stars and the Kuwait Liberation Medal.  He was not awarded any medals indicative of combat service.  Personnel records further reflect that the Veteran's principal duty during this period was a heavy vehicle driver while attached to the 846th Transportation Company.

The service and reserve treatment records are absent any complaints or findings of a psychiatric disorder.

In a November 1995 VA medical telephone record, the Veteran requested marriage counseling for issues prompted by Desert Storm and "maybe a little alcohol."  The first documented psychiatric complaints are in October 2001 at which time the Veteran reported to a VA physician that he felt depressed since he did not have a job for four months and that his wife had recently left him.  The assessment included depression, and Zoloft was prescribed.

In February 2003 the Veteran was admitted to a VA program for rehabilitation for drug use.  He stated that he began using alcohol at age 17, had smoked marijuana three to four times per year for 20 years, and had binged on cocaine for two to three years on the weekends.  In a review of systems, he reported that he was being treated for depression, which he blamed on financial problems.  The impression was cocaine/alcohol dependence and marijuana/tobacco abuse.  

During his rehabilitation treatment he participated in March 2003 in his first dual diagnosis group and in a psychotherapy/trauma group, the purpose of which included learning ways to manage PTSD symptoms.  In a March 2003 VA psychology assessment following a positive PTSD screen, the Veteran reported seeing Iraqi combat vehicles on fire with Iraqi soldiers being burned alive, carrying an Iraqi soldier whose legs had been severed below the knees and witnessing the amputation of the soldier's legs in the medical facility, and sleeping in a tent full of U.S. body bags, which he mistook for a barracks with sleeping bags.  The diagnosis was PTSD.

The Veteran's claim for service connection for PTSD was received in April 2003, and he subsequently described multiple other in-service stressor events.

The Veteran underwent a VA PTSD examination in January 2004.  He reported that he ran over several wounded Iraqis who were lying in the road, that he saw hurt small children, and that he worked a lot with badly wounded Iraqi civilians and the Republican Guard.  He also stated that when he awoke one morning in a camp near Basra, he realized that he had slept in a tent full of dead Iraqis in body bags.  The impression was PTSD.  During a May 2004 VA mental disorders examination, he complained of memory and concentration problems.  He stated that he had been divorced for a few months.  The diagnosis was PTSD per previous exam.

The Veteran participated in an inpatient VA PTSD program from June to July 2004.  The discharge summary showed the Veteran continued to report on general stressors, and added several others including that he had "constant and close exposure to heavy combat," that he "[came] under frequent sniper and mortar attacks," and that he witnessed the death of several Americans when the buildings in which they were staying were exploded by Iraqi scud missiles.  He gave a history of substance abuse as a way of coping soon after he returned from the Gulf region.  The diagnosis was chronic severe Persian Gulf War-induced PTSD in relapse.

The Veteran submitted a VA stressor form in July 2004.  In response to the request for a description of the event or events that he experienced during his service that he felt contributed to his PTSD, the Veteran reported that he moved equipment along the "Road of Death" for the 24th Infantry Unit.  In response to the request for the Veteran to furnish the approximate date of the claimed stressor event, he responded that when he was called to duty at Fort Bragg to move equipment to Wilmington, North Carolina, he witnessed trucks wrecking in front of him, which resulted in injuries to the soldiers.  In response to the request for the Veteran to provide the geographic location where the claimed stressor event occurred, the Veteran responded that he was "then transported to Saudi Arabia, Jalibah, [Basra], Tallil, [and the Road of Death]."  For the unit the Veteran was attached to at the time of the claimed stressor event and the date of the assignment, he responded that he was attached to the 846th Transportation Company assigned to the 24th Infantry Unit from "May June July 90" with an "exten[sion of his] time one month later."  In response to the question of whether there were any casualties as a result of the claimed stressor event, the Veteran listed "unknown Iraq[i]" and provided the dates of February 24 to 28 of 1991.  [The Board takes judicial notice of the widely reported and historically documented Allied troop offensive that occurred against enemy forces beginning February 24, 1991, and ending in a cease fire on February 28, 1991]. 

The Veteran then went on to report that the movement on the Road of Death was at night.  He ran over Iraqi soldiers.  He witnessed trucks getting blown up, and the bodies of Iraqi soldiers getting burned up.  When he reached the "Interstate of Death," he saw bodies all over the roads.  He was also ordered to help Iraqi soldiers who were dead, burned, or shot in the knees.  He claimed he even had to hold the legs of an Iraqi soldier during an operation to amputate his legs.  The Veteran submitted copies of photographs that were reportedly taken by him, which purported to depict some of the events he described.  In particular, he claimed he took a picture of an Iraqi soldier whose knee was shot which was subsequently amputated.  In another, he claimed he took a picture of an Iraqi soldier whose legs had been amputated [not seen in picture].  He also submitted a copied picture of a truck that had reportedly been blown up. 

In September 2005 the Veteran provided a VA stressor form on which he noted that the incident occurred between August 7, 1990 and July 28, 1991.  He further reported that he was attached to the 101st Airborne, 24th Mechanized, and the 101st Airborne, 1st Armored.  He listed Iraqi soldiers as causalities (killed in action) of "the event" he identified.  In an accompanying statement, he indicated that this was "the best that [he] can remember about the war."  [The Board notes that August 7, 1990 is actually the date when the U.S. deployed troops to Saudi Arabia, and as noted above, the Veteran was not in the Southwest Asia theater of operations until January 1991 and left June 6, 1991.] 

In response to a request for further details, in January 2006 the Veteran maintained that he had no more information to provide.  He claimed he traveled from place to place from company to company.  He indicated that he was attached to the 2nd Armored Calvary Regiment, 1st Infantry, and traveled to the city of "Arumaygah," Safwan, and Basra. 

In the December 2007 Statement of Accredited Representative in Appeals Case, the Veteran's service representative noted the following:  "The Veteran has submitted a Buddy Statement to support his claim and also attest upon our recent conversation that [N.T.] served along with him during these daily transportation commutes and also witnessed the same wartime atrocities."  

The buddy statements of record are March 2003 statements from G.B. and R.W., which do not mention anything relevant to the instant claim.  A September 2003 statement from P.M. shows he reported that he had known the Veteran since the 1970s.  P.M. maintained that the Veteran returned from Desert Storm "a changed person," and that he appeared to have depression.  As for N.T., the individual referenced by the service representative, there is only an April 2002 statement in which he reported on his observations of the Veteran concerning problems he had with his back, eyes, blisters on his feet, and chest congestion.

Initially, the Board notes that some of the Veteran's contentions are contradicted by the evidence of record.  While he describes combat experiences and told VA medical providers that he participated in combat, the evidence does not show that the he served in combat.  He was not awarded any medals indicative of combat service.  Personnel records also fail to show that the Veteran was at any time attached to the 101st Airborne Division (Air Assault), the 24th Infantry Division (Mechanized), or the 2d Armored Cavalry as he has contended.  While these contentions and other inconsistencies, such as variously reporting that he slept in a tent with dead U.S. or Iraqi soldiers, raise a question as to credibility, in light of the recent regulatory change, the Board finds that a VA examination is necessary to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of his military service in Southwest Asia. 

Relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current mental health treatment records from the Salisbury VA Medical Center dating since May 2011 to the present.

2.  Schedule the Veteran for a VA mental disorders examination, performed by a psychiatrist or psychologist, to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, related to his active duty service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should list any psychiatric disorders found on examination.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder arose during service or is otherwise related to military service.  The examiner is also asked to provide a medical opinion as to whether the Veteran meets the diagnostic criteria for PTSD and if so, whether such disorder is a result of his service in Southwest Asia from January 15, 1991 to June 6, 1991, to include fear of hostile military or terrorist activity.    

The examiner should set forth all examination findings, together with the complete rationale for any opinions expressed.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations, to include amended provisions of 38 C.F.R. § 3.304(f)(3) (2011).  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'	 Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



